DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duplicate Claims, Warning
Claim 11 is a duplicate of claim 9. Applicant is advised that should claims 9 and 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/02/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910710037.6 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-12, 14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou (CN 104701352 A, attached English machine translation is used in this rejection).

 	 As to claim 1, Zou teaches a display panel (Figs. 2-5), comprising: 	a display area ([0049]: plurality of pixel structures 3 located on the base substrate 1); and 	a fan-out area ([0050]: peripheral area where the peripheral traces 2 are located (as shown by the shaded parts of the grid shown in FIGS. 2-5) ; 	wherein the fan-out area and the display area at least partially overlap ([0050]: pixel structure 3 on the base substrate 1 and the peripheral area where the peripheral traces 2 are located (as shown by the shaded parts of the grid shown in FIGS. 2-5 ) have an overlapping area ).  	As to claim 2, Zou teaches the display panel according to claim 1, wherein the display panel further includes a driving circuit (6 in Figs. 6-8) disposed within the display area that does not overlap the fan-out area ([0050]: peripheral area where the peripheral traces 2 are located (as shown by the shaded parts of the grid shown in FIGS. 2-5). 	As to claim 3, Zou teaches the display panel according to claim 2, wherein the display panel includes a pixel definition layer defining a light-emitting area which at least partially overlaps the fan-out area. ([0014]: the pixel structure is an organic electroluminescence structure; [0050]: pixel structure 3 on the base substrate 1 and the peripheral area where the peripheral traces 2 are located (as shown by the shaded parts of the grid shown in FIGS. 2-5 ) have an overlapping area; see pixel structure 3 in Figs. 2-5 which at least partially overlaps the fan-out area). 	As to claim 4, Zou teaches the display panel according to claim 3, wherein the light-emitting area 
 	As to claim 6, Zou teaches the display panel according to claim 5, wherein the light-emitting area corresponding to the last row of pixels is located within the fan-out area ([0014]: the pixel structure is an organic electroluminescence structure; see last row of pixels in Fig. 2;[0050]: pixel structure 3 on the base substrate 1 and the peripheral area where the peripheral traces 2 are located (as shown by the shaded parts of the grid shown in FIGS. 2-3 ) have an overlapping area).
 	As to claim 7, Zou teaches the display panel according to claim 3, wherein the display panel further comprises a plurality of pixel electrodes (layers above resin 10 in Fig. 6) which are at least partially located within the fan-out area ([0050]: pixel structure 3 on the base substrate 1 and the peripheral area where the peripheral traces 2 are located (as shown by the shaded parts of the grid shown in FIGS. 2-5) have an overlapping area).
 	As to claim 8, Zou teaches the display panel according to claim 7, wherein the pixel electrodes (layers above resin 10 in Fig. 6) corresponding to at least one row of pixels are at least partially located within the fan-out area (see at least one row of pixels in Figs. 2 and 4; [0050]: pixel structure 3 on the base substrate 1 and the peripheral area where the peripheral traces 2 are located (as shown by the shaded parts of the grid shown in FIGS. 2-5 ) have an overlapping area).
 	As to claim 9, Zou teaches the display panel according to claim 8, wherein the pixel electrodes (layers above resin 10 in Fig. 6) corresponding to the last row of pixels are located within the fan-out area (see last row of pixels in Figs. 2 and 4;[0050]: pixel structure 3 on the base substrate 1 and the peripheral area where the peripheral traces 2 are located (as shown by the shaded parts of the grid shown in FIGS. 2-5) have an overlapping area).

 	As to claim 10, Zou teaches the display panel according to claim 9, wherein the pixel electrodes 

(layers above resin 10 in Fig. 6) corresponding to the last row of pixels comprise a first portion (see last 

row of pixels in Figs. 2 and 4 comprising pixel structure 3 within the fan-out area; [0050]: pixel structure 

3 on the base substrate 1 and the peripheral area where the peripheral traces 2 are located (as shown 

by the shaded parts of the grid shown in FIGS. 2-5) have an overlapping area) and a second portion (see 

last row of pixels in Figs. 2 and 4 comprising pixel structure 3 within the display area); wherein the first 

portion is located within the fan-out area (see last row of pixels in Figs. 2 and 4 comprising pixel 

structure 3 within the fan-out area; [0050]: pixel structure 3 on the base substrate 1 and the peripheral 

area where the peripheral traces 2 are located (as shown by the shaded parts of the grid shown in FIGS. 

2-5) have an overlapping area), and the second portion is located within the display area that does not 



display area that does not overlap the fan-out area).

 	As to claim 11, Zou teaches the display panel according to claim 9, wherein the pixel electrodes 

(layers above resin 10 in Fig. 6) corresponding to the last row of pixels are located within the fan-out 

area (see last row of pixels in Figs. 2 and 4;[0050]: pixel structure 3 on the base substrate 1 and the 

peripheral area where the peripheral traces 2 are located (as shown by the shaded parts of the grid 

shown in FIGS. 2-5) have an overlapping area).

 	As to claim 12, Zou teaches the display panel according to claim 11, wherein the display panel 

further comprises a plurality of transition electrodes ([0072]: metal bridges 8), and the last row of the 

transition electrodes (last row of metal bridges 8) connect with the last row of the pixel electrodes and a 

drain electrode corresponding to the last row of the pixels ([0030]: each of the metal bridges is located 

on different straight lines (rows) parallel to the gate lines; see Figs. 6 and 8;[0056]: metal bridge 8 is 

electrically connected to the anode 31 in the organic electroluminescent structure 30 through the 

second via hole passing through the second passivation layer 9;[0072]: metal bridge 8 electrically 

connected to the drain of the thin film transistor 6 through the first via hole in the first passivation layer 

7).


 	As to claim 14, Zou teaches the display panel according to claim 12, wherein the display panel is 

provided with other transition electrodes connecting to the pixel electrodes and the drain electrode 

corresponding to the other transition electrodes, respectively ([0030]: each of the metal bridges is 

located on different straight lines (rows) parallel to the gate lines; see Figs. 2, 4, 6 and 8-9;[0056]: metal 

bridge 8 is electrically connected to the anode 31 in the organic electroluminescent structure 30 through 


connected to the drain of the thin film transistor 6 through the first via hole in the first passivation layer 

7).


	As to claim 17, Zou teaches the display panel the display panel according to claim 14, wherein 

each of the other transition electrodes (8 in Fig. 8) is located directly above the drain electrode 

connecting thereto ([0030]: each of the metal bridges is located on different straight lines (rows) parallel 

to the gate lines; see Figs. 2, 4, and 8; [0072]: metal bridge 8 (as shown in Fig. 8) is electrically connected 

to the drain of the thin film transistor 6 (the drain of transistor 6 is below metal bridge 8) through the 

first via hole in the first passivation layer 7).

 	As to claim 20, Zou teaches a display device, comprising a display panel (Figs. 2-5), wherein the 

display panel comprises a display area ([0049]: plurality of pixel structures 3 located on the base 

substrate 1) and a fan-out area ([0050]: peripheral area where the peripheral traces 2 are located (as 

shown by the shaded parts of the grid shown in FIGS. 2-5), wherein the fan-out area and the display area 

at least partially overlap ([0050]: pixel structure 3 on the base substrate 1 and the peripheral area where 

the peripheral traces 2 are located (as shown by the shaded parts of the grid shown in FIGS. 2-5 ) have 

an overlapping area).
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou (CN 104701352 A, attached English machine translation is used in this rejection) in view of Young et al. (US 2005/0127376 A1).
 	As to claim 13, Zou teaches the display panel according to claim 12, but does not explicitly 

disclose wherein the size of each of the last row of the transition electrodes is larger than the size of the 

drain electrode connecting  thereto. 

 	However, Young et al.  teaches wherein the size of each of the last row of the transition 

electrodes is larger than the size of the drain electrode connecting thereto (last row of pixel portion of 

the array of pixels in Fig. 1; [0071]: the conductive barrier material 240 can have a cross-sectional area 

that is at least twice (possibly even an order of magnitude) larger than that of a typical conductor layer 

in the circuit substrate 100 (for example, a source/drain line 4,6 (140,160) of TFT Tm).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of Zou such that the size of each of the last row of the 

transition electrodes is larger than the size of the drain electrode connecting thereto as taught by 

Young et al. in order to enhance the capabilities or performance of active-matrix electroluminescent 

display devices. Furthermore, changes in size such that the size of each of the last row of the transition 

electrodes is larger than the size of the drain electrode connecting thereto would have been within a 

skill of an artisan. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In re Rinehart, 531 F.2d 1048, 

189 USPQ 143 (CCPA 1976).



Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou (CN 104701352 A, attached English machine translation is used in this rejection) in view of Kimura (US 2007/0114530 A1).
	As to claim 15, Zou teaches the display panel according to claim 14, but does not explicitly 

disclose wherein the area of each of the last row of the transition electrodes is larger than the area of 

each of the other transition electrodes.
 	
 	However,  Kimura teaches the longitudinal (Y52) part of the wire 502 is preferably 3 μm or less 

([0207]). It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of Zou by changing the size of the transition electrodes such 

that the area of each of the last row of the transition electrodes is larger than the area of each of the 

other transition electrodes, in the 3 μm or less range as taught by Kimura in order to easily correct any 

defective pixel without adversely affecting other pixels. Furthermore, merely modifying the area of each 

of the last row of the transition electrodes to be larger than the area of each of the other transition 

electrodes is within a skill of an artisan. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In re 

Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).


	As to claim 16, Zou teaches the display panel according to claim 14, but does not explicitly 

disclose wherein the size of each of the other transition electrodes is equal to the size of the drain 

electrode connecting thereto.
 	 	However,  Kimura teaches wherein the size of each of the other transition electrodes is equal to 

the size of the drain electrode connecting thereto (Figs. 5A-5B; [0197]: The active layer 503 of the 

driving transistor 102 has a drain and a channel (i.e. the drain and channel are of the same layer, thus  

have the same Y dimension); [0206-0207]: lengths (Y53 and Y54) of the portions in a direction parallel to 

the channel width of the driving transistor 102 are 3 μm. Longitudinal (Y52) of a part of the 

wire 502 is 3 μm). 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of Zou such that the size of each of the other transition 

electrodes is equal to the size of the drain electrode connecting thereto as taught by  Kimura in order to 

easily correct any defective pixel without adversely affecting other pixels. Furthermore, merely 

modifying the size of the transition and drain electrodes so that they would be equal to each other 

is within a skill of an artisan. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In re Rinehart, 531 

F.2d 1048, 189 USPQ 143 (CCPA 1976).



Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou (CN 104701352 A, attached English machine translation is used in this rejection)  in view of Na et al. (US 2019/0348489 A1).
 	As to claim 18, Zou teaches the display panel according to claim 12, but does not explicitly disclose wherein a material of the transition electrodes is the same as a material of the drain electrode. 	However, Na et al. teaches wherein a material of the transition electrodes is the same as a material of the drain electrode ([0079]: drain electrode 230 may include a metal, an alloy, metal nitride, conductive metal oxide, transparent conductive materials;[0084]:connection pattern 235 may include a metal, an alloy of a metal, metal nitride, conductive metal oxide, transparent conductive materials).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of Zou such that a material of the transition electrodes is the 

same as a material of the drain electrode as taught by Na et al. in order to improve visibility of OLED 

display device.

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou (CN 104701352 A, attached English machine translation is used in this rejection) in view of Park et al. (US 2016/0197127 A1).
 	As to claim 19, Zou teaches the display panel as discussed above, but does not explicitly disclose 

wherein the display panel comprises conversion vias and conversion lines both located within the fan-

out area, wherein the conversion lines and the drain electrode within the driving circuit are disposed on 

the same layer, and a part of the conversion lines connect to a gate driving circuit through the 

conversion vias.

 	However, Park et al. wherein the display panel comprises conversion vias and conversion lines 

both located within the fan-out area (Figs. 3 and 7 show vias through insulating layers 150 and 170 and 

conversion lines of metal layer 520 within fan-out area FA), wherein the conversion lines and the drain 

electrode within the driving circuit are disposed on the same layer ([0091]: metal layer 520 may be 

disposed on the same layer as a drain electrode 162 of the thin film transistor TFT), and a part of the 

conversion lines connect to a gate driving circuit through the conversion vias (Fig. 3 shows metal layer 

520 connected to electrode 230 through the vias through insulating layers 150 and 170; Fig. 4 shows 

electrode 230 is connected to electrode 210 and 220;[0045]: plurality of first signal lines 310 (gate lines) 

connected to the pixel electrodes 210; [0048]: The gate line 310 electrically connected to the gate 

driving unit 320). 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of Zou with conversion vias and conversion lines located 

within the fan-out area, the conversion lines and the drain electrode within the driving circuit are 

disposed on the same layer, and a part of the conversion lines connect to a gate driving circuit through 

the conversion vias as taught by Na et al. in order to minimize pixel defect caused by static electricity. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624